Citation Nr: 0809118	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-06 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1951 to January 1954 
with additional periods of service in the Reserves and active 
duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2007, the Board remanded for further development.  

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of right 
knee injury, evaluated as 20 percent disabling; left hip 
bursitis, evaluated as 10 percent disabling; actinic 
keratosis, evaluated as 10 percent disabling; right knee 
arthritis, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling, bilateral varicoceles, 
evaluated as non-compensable; right inguinal hernia, 
evaluated as non-compensable; squamous cell carcinoma 
associated with actinic keratosis, evaluated as non-
compensable; and bilateral hearing loss, evaluated as non-
compensable.  The combined rating is 50 percent.  

2.  The veteran has not indicated his education level, but 
the record reflects that he has experience as a foreman in 
heavy equipment repair.

3.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for the award of a TDIU are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2003 and July 2004, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In March 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the October 2003 notice letter, the RO enclosed a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability and requested that the veteran fill 
it out and return it to the VA to support his claim.  To 
date, the veteran has not returned the completed form. The 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The duties to notify and assist have been met.

Analysis

The veteran essentially contends that TDIU is warranted due 
to his right knee disability.  

Entitlement to a TDIU rating due to service-connected 
disabilities requires impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  For purposes of determining the above 
ratings, disabilities resulting from common etiology or a 
single accident will be considered as one disability.  38 
C.F.R. § 4.16(a)(2).

A TDIU rating is warranted when the veteran is unable to 
secure and follow a substantially gainful occupation solely 
by reason of service-connected disabilities. Consideration 
may be given to the veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the veteran is service connected for residuals 
of right knee injury, evaluated as 20 percent disabling; left 
hip bursitis, evaluated as 10 percent disabling; actinic 
keratosis, evaluated as 10 percent disabling; right knee 
arthritis, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling, bilateral varicoceles, 
evaluated as non-compensable; right inguinal hernia, 
evaluated as non-compensable; squamous cell carcinoma 
associated with actinic keratosis, evaluated as non-
compensable; and bilateral hearing loss, evaluated as non-
compensable.  The combined rating is 50 percent.  
Accordingly, the veteran does not meet the schedular 
requirements for consideration for a TDIU rating.

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history. Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section. 38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities. 
See VAOPGCPREC. 6-96 (1996). This means that the Board should 
take into account the veteran's specific circumstances 
including his disability, his education, and his employment 
history when determining if he is unable to work.

The evidence shows that the veteran worked as a foreman 
(involved with heavy mobile equipment repair) employed by the 
Department of the Army until he suffered a work-related 
injury in June 1985 involving left shoulder and low back 
injuries.  A March 1986 report from E.N. Feldman, M.D. noted 
the veteran's work- related injury in June 1985 resulted in 
left shoulder and lumbar spine disabilities.  Dr. Feldman 
opined that the veteran was totally disabled from ever 
engaging in work as a heavy mobile equipment maintenance 
foreman.  Also, a July 1992 Department of Labor status report 
noted that vocational rehabilitation would not serve to 
restore the veteran to productive work activity.  A September 
1986 Agency Certification of Reassignment and Accommodation 
Report noted that since the veteran was not qualified for 
work other than heavy mobile equipment repairer, marine 
equipment repairer, or automotive worker/mechanic positions, 
accommodation was not possible.  These positions required 
crawling, stooping, bending, and lifting heavy parts and 
requirement; the veteran was restricted in his ability to 
perform these requires duties and responsibilities.  

Additionally, various statements have been submitted by 
people whom the veteran contacted regarding possible 
employment.  All the employers indicated that since the 
veteran was not physically able to perform the requirements 
of the jobs, he would not be considered for employment.  
There are also statements submitted by his friend and 
neighbor attesting to the extent of the veteran's 
disabilities.  They described incidents involving the veteran 
falling and unable to get up.  The veteran's friend observed 
that the veteran was not capable of holding down a job.   

The extent of the veteran's service-connected disabilities is 
as follows.  A March 2006 VA joints examination report for 
his service-connected right knee noted normal range of motion 
with patellofemoral crepitus with pain on palpitation, and 
generalized medial sided joint pain but no lateral sided 
joint pain.  McMurray's and Apley's tests were negative; ACL, 
PCL, and collaterals were stable on examination.  Distally, 
his neurovascular status was intact.  The examiner noted that 
there was no incoordination of the right knee but there was 
significant weakened movement secondary to pain, as well as 
excess fatigability.  There was also painful motion and pain 
with use, especially repetitive exercise and flexion.  The 
veteran had a 20 degree loss of functional range of motion 
after repetitive exercise with flexion.  In noting the 
veteran's history, the examiner stated that the veteran was 
retired and his current occupation was not affected by his 
disability.  

A September 2006 VA skin examination report noted surgical 
scars secondary to multiple non-melanomatous skin cancers.  A 
September 2006 hip examination noted that the veteran 
experienced pain and stiffness but not weakness, swelling, 
heat/redness, instability/giving way, locking, fatigability, 
or lack of endurance.  He had flare-ups two to three times a 
month lasting hours brought on by overuse and alleviated by 
rest.  The veteran indicated that pain limited his 
activities.  His hip disability adversely affected his daily 
activities in that he had pain with ambulation.  

Based on the evidence, the Board finds that the veteran's 
service-connected disabilities do not preclude him from 
securing and following a substantially gainful occupation.  
The evidence clearly demonstrates that the veteran stopped 
working due to nonservice-connected disability.  His service-
connected disabilities were not implicated in the finding 
that he could not work.  His service-connected disabilities, 
which have been noted to restrict some activity to a mild to 
moderate degree, have not been shown to preclude his 
employment.   

The bilateral varicoceles, right inguinal hernia, squamous 
cell carcinoma associated with actinic keratosis, and 
bilateral hearing loss, all evaluated as non-compensable, are 
not shown to cause much of an employment handicap.  The 20 
percent disability evaluation for right knee injury reflects 
moderate knee impairment with recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  The 10 
percent disability rating for right knee arthritis reflects 
mild limitation of motion.  See 38 C.F.R. § 4.71a, DC 5010.  
The 10 percent disability rating for left hip bursitis 
reflects mild limitation of motion.  38 C.F.R. § 38 C.F.R. § 
4.71a, DC 5019.  The 10 percent disability rating for actinic 
keratosis reflects a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  See 38 C.F.R. § 4.118, DC 7806 (effective 
prior to August 30, 2002).  Lastly, a 10 percent disabling 
rating for tinnitus reflects recurrent tinnitus.  38 C.F.R. 
§ 4.87, DC 6260.  In essence, the service-connected 
disabilities are mildly to moderately disabling, and are not 
shown to be so severe as to preclude employment.

The Board notes the veteran's representative's reliance on a 
February 1981 letter from F. M. Garcia-Rex, M.D. stating that 
the veteran's chronic low back pain may be related to the 
fall and injury of the left hip or some other causes.  
However, the veteran is not service connected for the low 
back and this letter pre-dated his June 1985 work injury.  As 
such, it is not probative in determining the cause of his 
current unemployability.  Also, to the extent that the 
representative has argued that an examination is warranted, 
the Board finds that the evidence clearly shows that the 
veteran's service-connected disabilities are at most moderate 
and would not preclude the veteran's pursuit of a 
substantially gainful occupation.  As such, an examination is 
not warranted.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

 The RO determined that the veteran was not unemployable due 
to his service-connected disabilities and decided not to 
refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is 

against assigning a TDIU in this case, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b)


ORDER

Entitlement to TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


